Title: Tobias Lear to Richard Varick, 19 July 1790
From: Lear, Tobias
To: Varick, Richard



Sir,
New York July 19th 1790.

In compliance with your request signified in your polite letter, I have the honor to inform you that the President of the United States will have the pleasure to see you tomorrow at 10 O’clock, if that hour should be convenient & agreeable to you. with great Respect I have the honor to be Sir, Your most Obedt Servt

Tobias Lear.Secretary to the President of the United States.

